Name: 94/366/CFSP: Council Decision of 13 June 1994 on the Common Position defined by the Council on the basis of Article J.2 of the Treaty on European Union concerning prohibition of the satisfaction of the claims referred to in paragraph 9 of United Nations Security Council Resolution No 757 (1992)
 Type: Decision
 Subject Matter: NA;  international trade;  United Nations;  international affairs;  political geography
 Date Published: 1994-07-01

 Avis juridique important|31994D036694/366/CFSP: Council Decision of 13 June 1994 on the Common Position defined by the Council on the basis of Article J.2 of the Treaty on European Union concerning prohibition of the satisfaction of the claims referred to in paragraph 9 of United Nations Security Council Resolution No 757 (1992) Official Journal L 165 , 01/07/1994 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 32 P. 0068 Swedish special edition: Chapter 11 Volume 32 P. 0068 COUNCIL DECISION of 13 June 1994 on the common position defined by the Council on the basis of Article J.2 of the Treaty on European Union concerning prohibition of the satisfaction of the claims referred to in paragraph 9 of United Nations Security Council Resolution No 757 (1992) (94/366/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the European Union, and in particular Article J.2 thereof, Having regard to Resolution No 757 (1992) adopted on 30 May 1992 by the United Nations Security Council, Whereas the European Community and its Member States have implemented Resolution No 757 (1992) and the related resolutions, inter alia, through Council Regulation (EEC) No 990/93 of 26 April 1993, HAS DECIDED AS FOLLOWS: 1. The European Community shall prohibit satisfaction of the claims referred to in paragraph 9 of the United Nations Security Council Resolution No 757 (1992). 2. This Decision shall enter into force on today's date. 3. This Decision shall be published in the Official Journal. Done at Luxembourg, 13 June 1994. For the Council The President Th. PANGALOS